DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claim amendments filed on 7/28/2020 in relation to application 15/573,839.
The instant application claims benefit to 371 of application # PCT/TR2016/050182 with a priority date of 6/16/2016.
The Pre-Grant publication # 20180261124 is issued on 9/13/2018.
Foreign certified document TR 2016/07170 date 5/30/16 found not TR2015/07499 dated 6/18/2015.
Claims 4, 6 cancelled. Claims 1-3,5,7 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2020 has been entered.

 
Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3,5,7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of a process. Thus fall within one of the four statutory categories (Step 1: Yes).
The limitation of education method, student preparation, presentation, checking performance steps and sub steps, monitoring as drafted, is a process that under its broadest reasonable interpretation, covers recitation of the limitation in a mind, managing teaching activities. The inclusion of providing documentations, asking for assistance, taking safety precautions, basic steps, and key points, plurality of reasons, arranging study area and materials by using educational kit does not preclude the steps from managing teaching interactions from following certain rules and regulations. This makes the recitations enumerated interactions between people of teaching environment recalled in mind are considered to be as an abstract idea (Step 2A-Prong1: Yes). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites no additional element – not using any generic processing machine to integrate the abstract idea into a practical application and it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea (Step 2A – Prong2 - No). 
The claims do not include additional elements that could consider the recitation sufficient to be significantly more than the judicial exception because the limitations of “a special task”, “pre-educational preparations”, “a kit” are merely managing interactive teaching activities or a response to students asking for assistance that are well understood, routine, and conventional in art. The question of whether a claim element is well understood, routine, and conventional to a skilled artisan in the relevant field is a question of fact and deference must be given to the determination made by the fact finder on this issue. Page 1 of the instant specification discloses that the educational information presentation, student racking and assessment are known state of related art.  The field of use purposes are recognized to be functions well‐


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,5,7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20080003552 A1  to Supe in view of US Patent Application Publication Number US 20090111082 A1 Jorgensen.


wherein the step of checking the performance of the student comprises the following sub steps, asking the student to implement the subject once and to correct the student if he/she has made a mistake, asking the student to perform a task once again and to ask he/she to describe the subject along with its basic steps, asking the student to perform the task once again and ask he/she to describe basic steps together with the key points, asking the student to perform the task once again and to describe the basic steps together with the key points and the reasons thereof, asking the student to repeat the process until the teacher is sure that the student has completely understood the subject (Fig.9 elements 104,105,106,107, 108 Making student to perform the task once again and asking basic steps together with the key points as an adjustment to narrative plans).
Supe  does not identify  tactile performance step that includes asking the student to perform a task once again and to ask he/she to describe the subject along with basic steps of the task, asking the student to perform the task once again and ask he/she to describe the basic steps together with key points and reasons thereof, asking the student to repeat the process until the student has understood the subject.  Jorgensen, however,  monitors tactile performance step by asking a subject with basic steps with key points, reasons and needed repeating thereof  (¶0008, 0038 workbook generation reinforces learning process with presentation, sharing and testing with logical interaction when a file when printed will provide the student end-user with hardcopy material related to the storyboard presentation; process to program the steps do not necessarily need computer and the workbook process provides a tactile performance step in the task of presenting written material in a pace complementary to 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate tactile performance steps to include asking the student to perform a task once again to describe the subject along, as taught by Jorgensen, into the steps with key points and reasons and repetition thereof, the process until the student has understood the subject, in order to provide efficient control on monitoring parameters.
Supe further teaches wherein the method comprises the following sub steps of pre-education preparations, providing three step education documents, wherein the three step education documents comprising: 
a plurality of basic steps (Para 0011 basic elements of particular productive education aspect).
a key point (Fig.1 key points like modeled, shared, guided, independent) and 
a plurality of reasons (Para 0033 reason is to introduce new elements into the narrative and expository writing processes method consists of the four stages shown in FIG. 1, and these stages do not change and can be applied over and over again) 
preparing tools and materials to be used (Para 0035 tools with hands-on experience in classroom and teacher experience and material), taking occupational safety precautions (Fig. 2 elements 21, 22, 23 60 occupation safety e.g. determining type of writing to identify directives and selection of topics, comparison to rubrics),
 arranging a study area (Para 0036 each step of sequence arrange in stages of study area like in modeling area serving as a role model at the Modeling Stage.

allowing the student to relax (Fig.2 element 10, para 0037 student relax by focusing mind on the elements of a plan rather than on the quandary of how to commence, eliminate the initial fear and thinking on first sentences), 
drawing attention of student to a subject (Fig.2 element 21 drawing out the project e.g. fictional or factual), 
explaining a teaching process to the student (Fig.2 element 22, identifying directive), 
understanding what the student knows about the subject beforehand (Fig.2 element 21, presenting prompts such that professionals in the work force would pre-select topics that will be of significance to specific target audiences) 
presenting all of tools, parts and documents to be used during an education process (Para 0044 draw their audience into their stories by not revealing the main event until the audience is already interested and has begun to read the story with the tools, parts used), and 
ensuring that the student is brought to the correct position for learning, (Para 0046 plan will ensure trainees identify details needed to make a successful writing with all requirements). Claim 3. Supe teaches the education method according to claim 1, wherein the step of presenting the education process to the student comprises the following sub steps, informing the student that he/she shall be repeating what he/she has learnt before starting to teach a lesson, describing, showing and implementing each step once, describing, showing, and implementing each step this time with key points, describing, showing, and implementing each step, the key points and reasons thereof, wherein the student is not taught more than he/she can learn in one go (Fig. 9 element 108 adjust repeating key points; Para 0068  As projects are completed, it is essential that the trainer assess the results to determine the need for repeating of the lessons, allowing the assessment to be passed on to the teacher who will be instructing at 
Claim 5. Supe teaches the education method according to claim 1, wherein a step of following up the student comprises the following sub steps, giving a special task to the student, providing information on who the student can obtain information from while performing this task and to assign a mentor/expert who will help the student during the task, informing the student of control intervals in which the student shall be checked, encouraging the student to ask questions, reducing coaching and monitoring (Para 0062 adjustment to method will be needed to operate at the most basic level., more challenging levels with teachers of different experience levels)Claim 7. Supe teaches an education kit used in the education method according to claim 1, wherein the education kit comprises a written material which the steps of the education to be given is described, a written material in which the key points regarding the education given is described and a written material in which the reasons of the key points thereof is described (Para 0073, 0074 educational written rubric with appropriate key points are adjusted according to levels describing the reason or alignment of levels).


Response to Arguments/Remarks
 Applicant's arguments/amendments filed on July 28, 2020 have been considered but found to be not persuasive to the overcome the 35USC§101. 
Applicant's amendment(s) and argument/clarifications of the claims necessitated a new ground(s) of rejection that overcome the 35USC§102 rejections.
This is made in view of further evaluation of the claim elements and available support from the instant specification, prior art teachings and the teachings available to person with ordinary skills in the art.
Claim Rejections - 35 U.S.C. § 101
The claimed invention is been directed to an abstract idea without significantly more. Applicant has added limitations requiring a  tactile performance step that includes asking the student to perform a task once again and to ask he/she to describe the subject along with basic steps of the task, asking the student to perform the task once again and ask he/she to describe the basic steps together with key points and reasons thereof, asking the student to repeat the process until the student has understood the subject.. Though this may need a tactile performance in a learning process task to describe basic steps, it remains a part of managing personal behavior common in educational art. These are concepts performed in human mind involving observation, evaluation  and judgement. An abstract idea of which application is not incorporating activities not significantly more.
There is no practical and unconventional improvement in computer-related technology by performing a known computer performance application. Hence, the 35 U.S.C. 101 rejection is maintained.
Applicant assertion on page 5-7 of the Argument/Remark sections indicated that performance steps include expressions “checking mental recall step”, “tactile performance step” and “ second tactile performance step” require the student to perform which takes what may otherwise have been construed as an abstract idea out of the realm of the abstract. Therefore, the invention of claim 1 under the “prong 1” consideration under the above-mention Guidelines does not recite matter that falls within the groups of mathematical concepts, certain methods of organizing human activity and mental processes and should not be treated as reciting abstract ideas  
Examiner would further like to respectfully traverse and add that claim may include tactile touch or functions performed by following instructions but physical actions or change of state needs more than mere transformations. According to MPEP, tactile touch does not necessarily make the invention patent eligible. See MPEP2106.04(a)(2)(II)(C) stating (“assigning hair Brown, the method claim recites “e) using scissors to cut hair according to said assigned hair pattern in each of the said partial zones,” and CAFC still determined the hairdresser making the tactile contact with another person as judicial exception. .
An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. 

Claim Rejections - 35 U.S.C. § 103
Applicant on page 10 – 12 asserts quite conclusively that the prior art Supe does not disclose the applicant’s novel method of “tactile performance step which includes asking the student to perform a task once again”. No clear distinction has been provided by the applicant about how the prior art is deficient on this performance step.  Examiner finds that though the art Supe discloses a method for training teachers to teach writing to students through four stages (modeled, shared, guided, independent), it nevertheless focuses on the planning aspects necessary for successful writing i.e. on asking students to students to compare with standards so to get prepared for monitoring basic steps of the next increased instruction levels or until the student understands the subject matter (Supe Fig.9 elements 107, 108). It also illustrates that basic steps are taught with the help of key points and reasons thereof such as emphasizing or repeating assessment via rubrics in elements 105 and 106.  Thus the identification of the essential elements of 
Examiner however included prior art Jorgensen so to clarify further that the interactive performance step of asking and presenting a work could be a tactile task when student performs basic steps together with key points and reasons thereof. It is illustrated there that a workbook creation utility provides another means of reinforcing the learning process learning process with presentation, sharing and testing with logical interaction. The process creates a workbook file that when printed will provide the student end-user with hardcopy material related to the storyboard presentation. The workbook process provides a tactile connection to the learning material. End-users are expected to highlight the entire text of a printed copy of the material. This forces a review of the written material in a pace complementary to that of the storyboard presentation.

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:
Although the claims are interpreted in light of the specification, absent any explicit and deliberate definitions, limitations from the specifications are not read into the claims.
Applicant’s argument on page 5-7 about integration of practical application of judicial exception is respectfully traversed.  The recitation of claims are certain methods of organizing human activities enumerated to be in a teaching interaction without improvement to functioning of machines. 
The instant specification discloses that the educational information presentation, student racking and assessment are known state of related art.  The field of use purposes are recognized to be functions well‐understood, routine, and conventional, when they are claimed in a merely generic manner.
The claimed education method comprises sub steps of pre-education preparations where prior levels provide pre-education preparations arranged in accordance predetermined rubrics.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Z/               Examiner, Art Unit 3715                                                                                                                                                                                         	February 13, 2021

/XUAN M THAI/            Supervisory Patent Examiner, Art Unit 3715